In a labor dispute it is lawful and proper to bring to the attention of the public the fact that a particular business or industry does not employ union labor. Exchange Bakery v.Rifkin, 245 N.Y. 260. If the business or industry be a theatre or moving picture house which employs comparatively few persons, it is lawful and proper for a labor organization to notify the public that the particular theatre does not employ union labor in order that the public may be made acquainted with this fact and withhold their patronage therefrom if they desire so to do. Such a notice may be given in several ways and a common and usual method is by having men walk on the sidewalk in *Page 505 
front of the place of business carrying a placard or banner on which is printed the information desired to be made public. In the instant case a moving picture theatre employed two operators of the picture machines. Originally union men were employed in the theatre and thereafter the owner refused to deal with the union and employed non-union men. This he had a legal right to do. The respondent Local No. 223, being a branch of the Union of Motion Picture Operators, had two men patrol the sidewalk in front of the complainant's theatre. These two men had upon their hats placards, which are exhibits in this case, having printed thereon the following words: "This Theatre Does Not Employ Union Moving Picture Machine Operators Affiliated with the American Federation of Labor." This was a true statement of fact.
The evidence shows that the two men were there for some time and walked up and down the sidewalk before the theatre and that they used no intimidation, duress or physical force to prevent patrons from entering the theatre other than in certain specific cases in which they are charged with conduct which will be hereinafter discussed. While it has been held, and is undoubtedly the law, that if picketing is accompanied by violence, intimidation, duress or physical force to such an extent as to interfere with the conduct of a business, an injunction should be entered restraining future picketing on the basis that by doing such acts it has been shown that peaceful picketing will not accomplish the purpose desired but the evidence of this fact should be clear and convincing. In the instant case, however, there is no substantial evidence of intimidation, duress, physical force or coercion.
It is alleged that one of the men named Kroll by his acts and words prevented prospective patrons from entering the complainant's theatre. The testimony is that he spoke to four people; one of them, a brother-in-law of the complainant, who had been known to Kroll personally for twenty years and as brother-in-law of the complainant for many years; another, a man who had been engaged in many business transactions with said complainant and the third, *Page 506 
two women, one of whom was well enough acquainted with said complainant as to be authorized to enter the theatre without tickets in order to escort a child therein from the theatre to her home. In each of these cases it is alleged that Mr. Kroll said: "Don't go in there, it's dangerous." The making of such statements is denied by Mr. Kroll. It does not appear in evidence what effect these words had upon the brother-in-law and the business associate of the proprietor. The alleged use of such words in addressing these two men would have had so little weight with them that Mr. Kroll's denial of the use of the words is undoubtedly true. As to the two women it appears that they sought to get into a conversation with Kroll before entering the theatre. In my opinion the evidence in this case utterly fails to show an abuse of the right of the respondents to notify the public that the theatre did not employ union help.
The record leads strongly to the conclusion that the real basis of this complaint arises from the fact that complainant's business was affected by the publicity given to his position in regard to labor. Had there been any substantial interference with his business by threats or otherwise he would have had little difficulty in establishing the same much more convincingly by disinterested witnesses.
The Superior Court found that the respondent Kroll had spoken to the four persons above mentioned and entered a restraining order enjoining all respondents, its employees, agents and servants from picketing or patrolling the sidewalk or street in front of or near complainant's theatre for the purpose of preventing or persuading any person or persons from entering said theatre.
On the evidence presented an injunction absolutely prohibiting all picketing in front of this theatre is not warranted and the appeal should be sustained and the decree reversed.
SWEENEY, J., concurs in the dissenting opinion of HAHN, J.